57 N.Y.2d 664 (1982)
The People of the State of New York, Appellant,
v.
Solomon Butler, Respondent.
Court of Appeals of the State of New York.
Decided July 2, 1982.
Mario Merola, District Attorney (Mark L. Freyberg of counsel), for appellant.
Shirley Werner and William E. Hellerstein for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge GABRIELLI.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed and judgment reinstated for the reasons stated in the dissenting memorandum by Justice LEONARD H. SANDLER at the Appellate Division (86 AD2d 811, 812; see, also, People v Glover, 57 N.Y.2d 61; People v Green, 56 N.Y.2d 427) and the case remitted to the Appellate Division, First Department, for consideration of the facts (CPL 470.40, subd 2, par [b]; 470.25, subd 2, par [d]).